DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Gauthier et al. (US 20060168239 A1) hereinafter “Gauthier”
As per claim 1, Gauthier discloses a system comprising: 
(Gauthier, FIG. 1, [0020], client machines or computers 12, 14, 16)
a server connected to the network, the server to communicate data with the plurality of computer devices (Gauthier, FIG. 1, [0020], servers or server machines 18, 20, 22)
and a bridge device connected to the network, the bridge device to receive connection requests from the plurality of computer devices via the network, the bridge device further to receive connection requests from the server via the network, the bridge device further to mediate data communications between the plurality of computer devices and the server by communicating data through open connections made based on connection requests received from the plurality of computer devices and the server (Gauthier, [0020], the connections all have as their destination a central server 24 which is designed to link a client machine with a server machine by establishing a bidirectional bridge between the connections established by each of the two machines; [0022], establishes a permanent connection and initialises the automatic recording of this machine at the central server as soon as the server machine connects to the Internet network, ….established upon request when an SOS call is sent by the user; [0038], FIG. 1, central server 24)

As per claim 2, Gauthier discloses the system of claim 1, wherein all inbound ports to the server are closed (Gauthier, [0008], a secure client/server data transmission system in which the servers which have become clients no longer accept any incoming connection)
(Gauthier, [0059], blocks all listening services)

As per claim 4, Gauthier discloses the system of claim 1, wherein the bridge device provides encrypted data communications between each of the plurality of computer devices and the server (Gauthier, [0071], encryption methods which have already shown serious vulnerabilities)

As per claim 5, Gauthier discloses a bridge device comprising: 
a communications interface to connect to a network (Gauthier, [0025], the network interface 26 of the central server is achieved)
memory (Gauthier, [0025], RAM 28); and a processor connected to the memory and the communications interface (Gauthier, [0025], processing unit 30), the processor to receive connection requests from a plurality of computer devices via the network, to receive connection requests from a server via the network, and to provide data communications between the plurality of computer devices and the server through open connections made based on the connection requests received from the plurality of computer devices and the server (Gauthier, [0020], the connections all have as their destination a central server 24 which is designed to link a client machine with a server machine by establishing a bidirectional bridge between the connections established by each of the two machines; [0022], establishes a permanent connection and initialises the automatic recording of this machine at the central server as soon as the server machine connects to the Internet network, ….established upon request when an SOS call is sent by the user; [0038], FIG. 1, central server 24)

As per claim 6, Gauthier discloses the bridge device of claim 5, wherein the processor does not transmit connection requests to the server (Gauthier, [0008], a secure client/server data transmission system in which the servers which have become clients no longer accept any incoming connection)

As per claim 7, Gauthier discloses the bridge device of claim 5, wherein the processor provides encrypted data communications between each of the plurality of computer devices and the server (Gauthier, [0071], encryption methods which have already shown serious vulnerabilities)
As per claim 8, Gauthier discloses the bridge device of claim 5, wherein the memory stores public encryption keys for the plurality of computer devices and the server (Gauthier, [0025], the correct private key, the correct encryption algorithm)
As per claim 10, Gauthier discloses the bridge device of claim 5, further comprising correlation table to correlate connections with the plurality of computer devices to connections with the server (Gauthier, [0041], the status (machine address, new user, screen saver, online status, memory levels, operating system type and version, etc.) is recorded in the table of statuses located in the database of the central server)
(Gauthier, [0025], FIG. 2, processing unit 30, RAM 28, network interface 26)
and a connection agent to make connection requests to a bridge device, the connection agent further to communicate data between the application and the bridge device over an open connection (Gauthier, [0022], establishes a permanent connection and initialises the automatic recording of this machine at the central server as soon as the server machine connects to the Internet network, …. established upon request when an SOS call is sent by the user; [0038], FIG. 1, central server 24)

As per claim 12, Gauthier discloses the server of claim 11, wherein all inbound ports to the server are closed (Gauthier, [0008], a secure client/server data transmission system in which the servers which have become clients no longer accept any incoming connection)

As per claim 13, Gauthier discloses the server of claim 11, wherein the connection agent is to initiate a new connection request to the bridge device when all existing connections are in use (Gauthier, [0031], a new connection has already been established between a client machine and the central server)

As per claim 14, Gauthier discloses the server of claim 11, wherein the connection agent is to close an inactive connection with the bridge device (Gauthier, [0037], the central server retrieves in its database the system identifier of the inactive permanent connection of the recipient server machine (step 106))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Gauthier in view of Murphy et al. (US 20180159902A1) hereinafter “Murphy”
As per claim 9, Gauthier discloses the bridge device of claim 5, Gauthier does not explicitly disclose further comprising an index of servers to bridge devices, wherein the processor is to use the index to identify another bridge device to provide data communications between a particular computer device and the server. 
Murphy discloses wherein the processor is to use the index to identify another bridge device to provide data communications between a particular computer device and the server (Murphy, [0051], server device 220 may establish a WebSocket connection between a WebSocket-HTTP bridge of server device 220.  For example,a WebSocket-HTTP bridge of server device 220 may register the second set of handlers with a WebSocket message router of server device 220)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Murphy related to wherein the processor is to use the index to identify another bridge device to provide data communications between a particular computer device and the server and have modified the teaching of Gauthier in order to improve communication of the data [0023]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462